DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 1, 2021 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the structure that corresponds to “a single slicing unit for cutting off product slices” (Claim 17, line 3) must be shown or the features canceled from the claims.	Examiner notes that according to Paragraph 0072, lines 1-5, “[a] slicing unit 18 of which only the cutting plane is shown in dashed lines adjoins the conveying apparatus 14. The slicing unit 18 can comprise one or more cutting blades, in particular circular blades or scythe-like blades, depending on the application.” While the “cutting plane” of “a slicing unit” is shown, the structure (i.e. one or more cutting blades and associated equipment) corresponding to “a single slicing unit” is not depicted.	No new matter should be entered.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a single slicing unit for cutting off product slices” in claim 17, line 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17, 18, 24, 26 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 17, line 3 recite, “a single slicing unit for cutting off product slice.” This limitation has the following issues:	● According to paragraph 0072, lines 2-5 of the publication of the present application, “[t]he slicing unit 18 can comprise one or more cutting blades, in particular circular blades or scythe-like blades, depending on the application.” Thus, it is clear that 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, Claims 17, 18, 24, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Pasek et al (US Publication 2011/0265624), herein referred to as Pasek, in view of Weber (US Publication 2004/0035276) and further in view of Schindler et al (DE 10 2011 013 919), herein referred to as Schindler. 	Regarding Claim 17, Pasek discloses a slicing apparatus (figs. 1 and 1B; 100) for a continuous slicing of products (i.e. food articles, 110), comprising:	a single slicing unit (slicing head apparatus 124 with slicing blade 125) for cutting off product slices;
	a supply apparatus (generally shown in figs. 1B, 7, 7E, 7F, 8) for a multi-track supply of products to the slicing unit (the apparatus provides three feed paths, although any number of paths are encompassed by Pasek - paragraph 0083, lines 1-3); and
	a removal apparatus (output conveyor, 102) for removing portions that each comprise at least one cut-off product slice (fig. 1),
	wherein the supply apparatus comprises:
		a loading apparatus (i.e. lifting tray assembly, 220) that is configured for receiving at least one product (the lifting tray assembly 220 is provided with a tray 302 including four spaced apart guard rails 303 that define three lanes corresponding to the 
		at least one conveying apparatus (i.e. lower feed conveyors 992, 994, 998 with endless belts 1002, 1004, 1008) that is connected downstream of the loading apparatus viewed in the supply direction (figs. 13A and 13B) and that has at least two conveying tracks (each of the three conveyors 992, 994, 998 corresponds to a separate conveying track), wherein the loading apparatus extends at least substantially over the width of all the conveying tracks and is configured to bring a product to a predefinable conveying track of the conveying apparatus (paragraph 0085, lines 5-8); 		wherein the loading apparatus (i.e. lifting tray assembly, 220) comprises a plurality of loading tracks (the tray 302 is divided by guard rails 303 into three separate loading tracks (fig. 8) that each corresponding with one of the at least two conveying tracks), with the number of loading tracks corresponding to the number of conveying tracks (paragraph 0085, lines 5-8) and with all loading tracks being only together adjustable between the loading position and the supply position (all of the loading tracks are supported on frame 290 of the lifting tray assembly 220 and are lifted simultaneously by extendable cylinder 350);
		a control apparatus (paragraph 0048, lines 4-6; i.e. “a computer [and] motor control equipment”) that is configured to control the conveying tracks independently of one another (Pasek states in paragraph 0010, lines 1-3, “[t]he 
	for each conveying track, a product holder (i.e. grippers 894) positioned to engage an end of a single product (110) and moveable to a retracted position (i.e. home position, fig. 7A) that is upstream in the supply direction (paragraph 0066), the retracted position of the product holder, when the loading apparatus is adjusted into the supply position, allowing the product, which is received on the loading apparatus, to be conveyed past the retracted product holder (paragraph 0085, lines 4-5, “[f]ood article[s] are loaded onto the tray 302 until they abut the end plate 291”) and to be placed downstream of the retracted product holder to allow the product holder to engage the end of the product (see corresponding note *), wherein each track is adapted to receive only a single product (each gripper 894 is configured to engage with a single product at a time and fig. 3 depicts three tracks with a single product 110 positioned therein). 		* As shown in fig. 1, the “home position” of the product holder (894) is positioned at a location past the distal end of the loading apparatus (i.e. lifting tray assembly, 220), wherein the food product will be fully supported by the loading apparatus. There is clearance for the respective product holder to move forward to grip a single food product when the loading apparatus is raised to the supply position (paragraph 0088, lines 3-7). Additionally, Pasek states, “[a] laser food article end detection system in each feed path [detects] the terminal end of the food article to control the positioning of the gripper for that path,” (paragraph 0012, lines 6-9), wherein the “machine control uses … same apparatus,” paragraph 0031, lines 1-2) for cutting off product slices (fig. 3); a supply apparatus for a multi-track supply for products to the single slicing unit (fig. 2; paragraph 0001, line 3; and paragraph 0031, lines 1-2), a removal apparatus for removing portions that each comprise of at least one cut-off product slice (paragraph 0001, lines 4-6), wherein the supply apparatus includes at least one conveying apparatus having at least two conveying tracks (i.e. product supply units 7 and 8), and a control apparatus (paragraph 0030, lines 5-6 state, “the product supply units [7, 8] are controlled individually,” wherein “controlled individually” indicates the presence of a control apparatus) is configured to control conveying tracks (i.e. product supply units 7 and 8) independently of one another (paragraph 0030, lines 3-7; “each cutting unit has its own product supply unit 7, 8 associated with it… the product supply units are controlled individually and the product flows are output alternatively”) such that portions are produced continuously in that the cutting off of product slices is interrupted in one a conveyor belt 132,” paragraph 0079 of translation, lines 1-2) is positioned upstream of the loading apparatus (paragraph 0082 of translation) which in turn feeds the food loaf to the conveying apparatus (endless conveyors 56 associated with support part 42 positioned downstream of support part 44 relative to the slicing units 28). Schindler states in lines 2-5 of paragraph 0026 of the translation, “part of the product support [i.e. support part 44 corresponding to the loading apparatus] can already be moved back into a loading position and there can be loaded with a new product arrangement [received from conveyor belts 132 of respective load supports 122, 122’], while the rest of the previous product load arrangement opens the other part of the product support continues to be delivered against the cutting head.”	The teaching of Schindler set forth above is supplemental to the teaching of Weber (US Publication 2004/0035276), wherein Weber states in lines 7-10 of paragraph 0030, “during the cutting time of one cutter head, the supply feed of another cutter head is loaded, it is possible in this manner to avoid any irritatingly long product change-over time.” Examiner notes the “supply feed of another cutter head is loaded” in response to the demand of that supply feed “at a suitable point in time at which the end region of the 
	Regarding Claim 18, the modified slicing apparatus of Pasek substantially disclosed above includes the cutting off of product slices is started almost simultaneously in another conveying track (Weber, lines paragraph 0014, lines 6-11).
	Regarding Claim 24, the modified slicing apparatus of Pasek substantially disclosed above the conveying apparatus comprises active conveyor belts (Pasek, endless belts 1002, 1004, 1008).
	Regarding Claim 26, the modified slicing apparatus of Pasek substantially disclosed above includes the conveying apparatus has a smaller length than the loading apparatus in the supply direction (see fig. 1 and figs. 13A-13B of Pasek).
	Regarding Claim 28, the modified slicing  apparatus of Pasek substantially disclosed above fails to specifically disclose the removal apparatus comprises a distributor device that is configured for leading together portions from different conveying tracks.	However, Weber teaches it is known in the art of food slicing apparatus to provide a removal apparatus with a distributor device (“further conveyor elements and conveyor units,” Weber, paragraph 0025, line 11) that is configured for leading together portions from different conveying tracks (as set forth in Weber, paragraph 0025, lines 13-14).
Response to Arguments
Applicant's arguments filed November 1, 2021 have been fully considered but they are not persuasive. 	On page 5, lines 15-16 of the Remarks the Applicant states, “[c]laim 17 has been amended to recite, in part, that there is only one single cutting blade for the plurality of tracks “two alternatives (i.e., one cutting blade or more cutting blades).” 	Examiner notes this statement does not correlate to the claims as presently amended, i.e. the claim does not recite that there is “only one single cutting blade for the plurality of tracks.” Rather, the claim recites the slicing apparatus has “a single slicing unit for cutting off product slices.” Furthermore, according to paragraph 0072, line 3 of the Applicant’s publication, “[t]he slicing unit 18 can comprise one or more cutting blade.” This definition is reiterated by the Applicant in the Remarks, as set forth above. Thus, when read in view of the Specification, a single slicing unit of the slicing apparatus may have “only one single cutting blade” for cutting off product slices or more than one cutting blade (i.e. two blades) that are arranged in a single cutting plane for  
	On page 5, lines 22-25 and continuing on page 5, line 28 - page 6, line 1 of the Remarks, the Applicant argues that “Weber and Schindler do effectively only disclose a side-by-side arrangement of two slicers, with each slicer having a blade for simultaneously cutting two products in one common track. This alleged combination proposed that the skilled person would tear apart the individual tracks of Pasek, which are integral to the loading apparatus (220) … [and] would actually double Pasek’s slicer in order to be able to make use of Weber’s and Schindler’s teaching.” 	The examiner respectfully disagrees. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 	In this case, the examiner is not bodily incorporating the teaching of “a side-by-side arrangement of two slicers, with each slicer having a blade for simultaneously cutting two products in one common track” into the slicing apparatus of Pasek. Rather, Weber is used to provide teaching pertinent to the limitation of “the control apparatus [being] configured to control the conveying tracks such that portions are produced continuously in that the cutting off of product slices is interrupted in one conveying track and the cutting off of product slices is started in another conveying track,” and Schindler is used to provide teaching pertinent to the limitation of “a separate infeed belt for each 	Examiner respectfully disagrees. First, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Second, the examiner never states in the rejection that the Pasek reference is to be modified so as to double the slicing unit or provide a slicing unit with more than one blade. Examiner notes the slicing unit of Pasek is configured to slice products from multiple tracks with a single blade. Rather, the teaching of Weber is used to modify Pasek so as to enable the user to optionally operate the conveying tracks simultaneously or independently, depending upon the specific product being cut. 	On page 6, lines 1-7, Applicant argues, “[m]oreover, if one followed the argumentation offered in the Office Action — i.e., if one "correctly" applied the teachings of Weber and Schindler, one would arrive at a modification of Pasek where each single track of the previously integrated, only commonly movable tracks would have its own loading apparatus, all loading apparatuses being independently movable with respect to each other. This is in contrast to the wording of claim 17 which requires that the loading apparatus is only adjustable as a whole and that consequently all loading tracks are only together adjustable.”	Examiner respectfully disagrees. As stated previously, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).	In this case, the examiner is not bodily incorporating the teaching of “all loading apparatuses being independently movable with respect to each other.” The examiner is only utilizing Schindler in order to provide teaching pertinent to the limitation of “a separate infeed belt for each loading track of the loading apparatus positioned upstream of the loading apparatus.” The loading apparatus itself is not structurally being modified. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	● Lindee et al (US Publication 2009/0188363) discloses further details regarding grippers (946) similar to those disclosed in the Pasek reference utilized in the 103 rejection set forth above, wherein each gripper is configured to engage a single product.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        January 15, 2022

/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        
01/15/2022